Citation Nr: 1512558	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  06-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disorder as secondary to service-connected hypertension. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hypertension. 

3.  Entitlement to service connection for erectile dysfunction as secondary to service-connected hypertension. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right arm numbness as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Mr. Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1980 to August 1983. 

These matters come on appeal before the Board of Veterans' Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office, located in Waco, Texas.  

In a February 2006 rating decision, the RO denied the Veteran's claims for entitlement to service connection for vision disorder and right arm numbness, both as secondary to service-connected hypertension.  The Veteran perfected an appeal to these issues.  In a July 2008 decision, the Board denied the claim for service connection for right arm numbness, and remanded the claim for service connection for vision disorder to the RO (via the Appeals Management Center (AMC)) for additional development.  

In a January 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for depression as secondary to service-connected hypertension.  The Veteran perfected an appeal as to the denial of his claim.  The Board finds that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran's has various diagnosed psychiatric disorders, including depression and personality disorder.  As such, the Board re-characterized the issue on appeal to acquired psychiatric disorders, including depression.

In an August 2010 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for right arm numbness as secondary to service-connected hypertension, and it denied a claim for entitlement to service connection for erectile dysfunction as secondary to service-connected hypertension.  The Veteran perfected appeals as to the denial of his claims.  

In May 2011, the Board remanded the claims for entitlement to service connection for vision disorder and depression as secondary service-connected hypertension in order to provide the Veteran with his desired Board hearing at the RO.   

In July 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  A copy of the hearing transcript has been associated with the claims folder.  In addition, the Veteran submitted additional evidence, with a waiver of initial consideration by the RO, in support of his service connection claims.  See 38 C.F.R. § 20.1304 (2014).

During the July 2014 Board hearing, the Veteran indicated his desire to seek entitlement to service connection for cervical spine disorder and stroke, both as secondary to service-connected hypertension.  These issues have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



The issues of entitlement to service connection for an acquired psychiatric disorder and erectile dysfunction as well as the petition to reopen previously denied claim for right arm numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's refractive error is not disability for VA purposes. 

2.  The competent evidence of record does not demonstrate that the Veteran any current diagnosed eye disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for vision disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014) 38 C.F.R. §§ 3.303, 3.303(d), 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's vision disorder claim in July 2008 for additional evidentiary development, and in May 2011 to provide the Veteran with a Board hearing.  In July 2008, the Board instructed the RO (via the AMC) to provide the Veteran with notice of the October 2006 amendment to 38 C.F.R. § 3.310 regarding secondary service connection and schedule the Veteran for a VA examination so that the nature and etiology of any diagnosed vision disorder could be addressed.  

Notably, the Veteran was provided with sufficient notice in August 2008.  In addition, the Veteran was provided with a VA eye examination in August 2009.  In that examination report, the examiner found that there was no evidence of a current eye disorder beyond bilateral refractive error.  However, at the time of the examination, the claims folder was unavailable.  In a September 2009 addendum, the VA examiner noted a review of the claims folder and stated that no changes were made to the August 2009 medical conclusion.  The AMC then readjudicated the Veteran's cervical spine condition claim in an October 2009 supplemental statement of the case (SSOC).  In addition, the Veteran testified before the undersigned during a July 2014 Travel Board hearing in compliance with the May 2011 remand directives. 

 Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA sent letters to the Veteran in January 2006 and August 2008 that addressed the notice elements concerning his claim.  The letters informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the August 2014 supplemental statements of the cases.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied. Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records, post-service VA medical treatment reports, records from the Social Security Administration, and the Veteran's testimony and lay statements.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

Moreover, the Veteran has been afforded appropriate VA eye examination in August 2009.  While the claims folder was unavailable for review at that time, in September 2009, the VA examiner was able to review the claims folder and noted that no changes were to be made to the August 2009 report.  The August 2009 VA examination with the September 2009 addendum statement demonstrate that the VA examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  The Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  

The law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for vision disorder, which he describes as intermittent blurred vision.  He contends that he has a current vision disorder as secondary to his service-connected hypertension. 

A review of the Veteran's service treatment records show that he was assessed with refractive error upon his enlistment into service.   His January 1980 enlistment examination report shows that his visual acuity was 20/25 on distance vision bilaterally, and marked as "J-2" in the right eye and as "J-4" in left eye on near vision.  It was noted that the Veteran had defective vision.  No other eye abnormalities were noted on clinical evaluation.  Subsequent service treatment records do not show any complaints of eye-related problems.  On his May 1983 examination prior to separation, his eyes were evaluated as normal and his visual acuity was measured as 20/20 on distance vision, bilaterally. 

Post-service VA treatment record do show that the Veteran complained of intermittent blurred vision, but these records do not show that the Veteran was treated for an eye-related disorder.  In August 2009, the Veteran was afforded a VA eye examination in conjunction with his claim.  The examination report shows that the Veteran complained of foggy vision but he denied any history of eye disease.  Clinical evaluation revealed that the Veteran had refractive error, but there was no evidence of eye disease.  The VA examiner noted that the Veteran's refractive error was fully correctible with eye glasses.  The VA examiner concluded that there was no evidence of eye disease. 

At the outset, the Board notes that the Veteran's diagnosed refractive error is developmental in nature and there is no evidence of a superimposed eye disability as a result of his period of service or from his service-connected hypertension.  The service treatment records do not show that the Veteran sought treatment for any eye-related problems during his period of service.   Moreover, at his separation examination, his eyes were evaluated as normal and his visual acuity improved since his enlistment in 1980.  

In addition, the post-service medical evidence does not reflect that the Veteran has a superimposed eye disability as result of his service-connected hypertension.  In fact, the Veteran has continuously denied having incurred an eye disease at any point during the period under appeal.  See the report of August 2009 VA examination as well as July 2014 Board hearing transcript, page 8.  

There is no evidence of additional eye disability due to aggravation by a superimposed disease or injury during his period of service or due to his service-connected hypertension.  The Veteran's refractive error does not constitute disability for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The record does not show any other current eye disability.  The Board has considered the Veteran's contentions that he currently has vision problems, manifested by intermittent blurred vision as result of his service-connected hypertension.  Blurred vision is not a disability in itself.  Rather, it is a potential symptom of disability.  Generally, VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  The evidence of record does not show that the Veteran has an underlying eye disability other than his refraction error.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current bilateral eye disability within the meaning of applicable legislation.  Nor is there any evidence of a superimposed disability on the Veteran's congenital or developmental refractive error.  

As there is no competent medical evidence of a current bilateral eye disability within the meaning of applicable legislation or evidence of a superimposed disability, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for vision disorder as secondary to service-connected hypertension is denied. 


REMAND

The Veteran seeks entitlement to service connection for acquired psychiatric disorder, erectile dysfunction, and right arm numbness, all to include as secondary to his service-connected hypertension.  Implicit in the Veteran's claim for service connection for right arm numbness is whether new and material evidence has been received since the July 2008 Board decision to reopen the previously denied claim.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of these claims.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, each issue must be remanded for to obtain a supplemental medical opinion that is support by a rational statement.

In January 2007, the Veteran was afforded a VA psychiatric examination; however, at the time of the examination, the Veteran's claims folder was unavailable for review by the VA examiner.  Based on the findings from clinical examination, the VA examiner diagnosed the Veteran with depression and personality disorder, but the VA examiner felt that the Veteran was "not truly depressed" and his depressed mood symptoms were associated with his personality disorder.  Notably, the Veteran's service treatment records reflect that the Veteran received treatment at the mental health clinic for alcohol abuse and anti-social behavior in April 1981.  In addition, a July 1981 service treatment record noted that the Veteran exhibited symptoms associated with hyperventilation or anxiety.  No medical opinion has been sought on whether his current disorder is related to his period of service.  On remand, a supplemental VA medical opinion report should be obtained on whether the Veteran's acquired psychiatric disorder had an onset during his period of service or is otherwise related to his period of service.  

It is noted that personality disorders are not diseases or injuries within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nevertheless, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2007).  The question therefore remains whether the evidence indicates that there may be an association between the current psychiatric disability and in-service notation and should be addressed in a VA supplemental medical opinion report.

With respect to the Veteran's right arm numbness claim, he was afforded a VA examination in May 2010.  The VA examiner noted that the Veteran's claims folder was unavailable for review, but it is apparent from the report that the VA examiner was able to review the Veteran's VA medical records.  The VA examiner noted the Veteran's contention that his right arm numbness is proximately due to his service-connected hypertension.  In this regard, the Veteran asserted that his hypertension medication caused him to experience syncope episode which resulted in him falling and hitting his neck and right shoulder, and ultimately led him to develop right arm numbness and weakness.  The VA examiner concluded that it was less likely than not the record supported the Veteran's contention.  

In the alternative, the Veteran contends that his hypertension medication aggravates his right arm numbness.  The record does not contain a medical opinion that addresses whether the Veteran's right arm numbness is aggravated by his service-connected hypertension, to include medication for his disability.  Notably, the Veteran's service treatment records show that in July 1981, he experienced left arm numbness that might have been associated with his hypertension treatment.  Given the service medical evidence, the Board finds that a VA supplemental medical opinion is needed to address whether his service-connected hypertension aggravated his right arm numbness.  

Similarly, a VA medical opinion has not addressed whether the Veteran's service-connected hypertension aggravated his erectile dysfunction.  In a July 2010 VA genitourinary examination report, the VA examiner concluded that the Veteran's erectile dysfunction was psychogenic in nature and was not proximately caused by his service-connected hypertension or medication to treat his hypertension.  The VA examiner failed to address whether the Veteran's erectile dysfunction was aggravated by his service-connected hypertension, to include medication for the disability.  Notably, the Veteran's service treatment records reflect that he complained of impotence and decreased sexual drive during his period of service.  It was felt that his symptoms were associated with his medication (Lopressor) for high blood pressure and his medication was changed.  Given the service medical evidence, the Board finds that a VA supplemental medical opinion report is needed to address whether his service-connected hypertension aggravated his erectile dysfunction.  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006). The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  VA medical opinions are needed to address the Veteran's contentions that his conditions were permanently aggravated by his service-connected hypertension, to include medication to treat his disability. 

Lastly, the record indicates that there are outstanding records of pertinent VA mental health treatment records dated in 1989 and 1990 from VA medical facility in Wichita.  On remand, attempts should be made to obtain those treatment records, as well as the Veteran's updated VA treatment records since 2012, and associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Contact the VA medical facility in Wichita for the Veteran's mental health treatment records dated in 1989 and 1990. 

2. Update the claims folder with the Veteran's VA treatment records since 2012. 

3. Once all the available records have been obtained and associated with the claims folder, arrange for the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to an appropriate specialist in order to obtain a supplemental VA medical opinion regarding the etiology of the Veteran's acquired psychiatric disorder. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions in the previous 2007 VA examination report, and the results of any further examination if necessary, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that any currently diagnosed psychiatric disorder had an onset during the Veteran's period of service or is otherwise related to his period of service?

In doing so, the examiner is asked to discuss the in-service notation for anti-social behavior and anxiety symptoms.  If he does have a personality disorder, did it increase in severity while he was on active duty by "superimposed" disease or injury. 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

4. Once all the available records have been obtained and associated with the claims folder, arrange for the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to an appropriate specialist in order to obtain a supplemental VA medical opinion regarding the etiology of the Veteran's erectile dysfunction. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions in the previous 2010 VA examination report, and the results of any further examination if necessary, the examiner should answer 

the following: 

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's erectile dysfunction is caused or aggravated by his service-connected hypertension, to include medication used to treat his disability? 

In providing this opinion, the examiner should specifically consider whether his erectile dysfunction has been caused by or aggravated the side effects of medication used to treat his service-connected hypertension.

 The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

5. Once all the available records have been obtained and associated with the claims folder, arrange for the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to an appropriate specialist in order to obtain a supplemental VA medical opinion regarding the etiology of the Veteran's right arm numbness. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions in the previous 2010 VA examination report, and the results of any further examination if necessary, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran's right arm numbness is caused or aggravated by his service-connected hypertension, to include medication used to treat his disability?  

In providing this opinion, the examiner should specifically consider whether his right arm numbness has been caused by or aggravated by the side effects of medication used to treat his service-connected hypertension.

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.

6. Thereafter, the RO/AMC should re-adjudicate the issues of entitlement to service connection.  If any of the benefits sought remain denied, the RO/AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


